DETAILED ACTION
Office Action Summary
Claims 2-21 are pending in the instant application.
Claims 2-21 are rejected under Double Patenting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 U.S. Patent No. 10778716 Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially recite the same subject matter.

Other Art of Record
Krishnamurthy et al. (US Pre-Grant Publication No: 2010/0095375) teaches “A method for detecting Web sites used for phishing, including preselecting one or more Web sites to be examined for duplication, selecting at least one or more elements that are present in the preselected Web site and that relate to characteristic identifying features of the preselected Web site, forming at least one search query using the one or more elements, and submitting the at least one search query to an indexed public search engine. The elements illustratively may be URL substrings, content identification substrings, or tree structure-related substrings. A report of Web sites using the selected one or more search terms is received from the public search engine in response to the query, and the preselected Web site is eliminated from the Web sites found in the search. The remaining Web sites retrieved in the search are further analyzed, by additional focused searching of the retrieved pages, by comparing header or tree structure information, or other techniques to compare them with the preselected Web site to identify unauthorized near-replicas of the known legitimate Web site for responsive action.”
Wang et al. (US Pre-Grant Publication No: 20170126723 A1) teaches “The present invention provides a method and device for identifying URL legitimacy. Through obtaining a URL to be identified, and then obtaining, based on the URL to be identified, a legitimate URL corresponding to the URL to be identified as a comparison object, and calculating a degree of similarity between the URL to be identified and the comparison object, the present invention makes it possible to identify the legitimacy of the URL to be identified based on the degree of similarity, enabling timely discovering of illegitimate URLs and thus improving the safety of information processing.”
Nagaraja et al. (US Pre-Grant Publication No: 20190190946 A1) teaches “Methods and systems for detecting webpages that share malicious content are presented. A first set of webpages that hosts a web account checker is identified. A baseline page structure score and a baseline language score are calculated based on the identified first set of webpages. Content from a second set of webpages is collected and analyzed based on the calculated baseline page structure and the calculated baseline language scores. One or more of the second set of webpages is flagged as malicious based on the analyzing of the content collected from the second set of webpages.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492